Per Curiam,
The appellant was an employee of the appellee, and, while unloading a car filled with rock and dirt, another car came down the incline on which he was working and struck him, his back having been towards the descending car. For the injuries sustained this action was brought, in which, after plaintiff had closed his case, a compulsory nonsuit was entered. Nothing in the testimony could have justified a finding by the jury that the starting of the colliding car down the incline was due to any negligence of the defendant. If the question of its negligence had been submitted to the jury, there would have been, as the court properly held, an invitation to them to guess as to the cause of the accident, and to infer negligence against the employer from the mere fact of its happening. For this reason the case was not for them: Snodgrass v. Carnegie Steel Co., 173 Pa. 228; Wojcie*196chowski v. Sugar Refining Company, 177 Pa. 57; Alexander v. Water Company, 201 Pa. 252; Sandt v. North Wales Co., 214 Pa. 215.
Judgment affirmed. •